Citation Nr: 1244417	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  09-04 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Whether new and material evidence has been received with respect to a claim of service connection for a lumbar spine disability.

2. Whether new and material evidence has been received with respect to a claim of service connection for a right shoulder disability.

3. Whether new and material evidence has been received with respect to a claim of service connection for residuals of a defective intrauterine device. 

4. Entitlement to service connection for a lumbar spine disability.

5. Entitlement to service connection for a right shoulder disability.

6. Entitlement to service connection for residuals of a defective intrauterine device.



REPRESENTATION
Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1973 to December 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in August 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which denied a petition to reopen previously denied claims of service connection for lumbar spine and shoulder disabilities and residuals of a defective intrauterine device.

In November 2012, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.  At that time, the Veteran requested that the record be held open for 30 days to allow time to submit additional evidence.  That request was granted.  The 30 days having now expired without the submission of additional evidence, the Board will proceed to adjudicate the claim.

The issues of entitlement to service connection for a lumbar spine disability, a right shoulder disability, and residuals of a defective intrauterine device are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A Board decision in September 2001 denied a petition to reopen a previously denied claim of service connection for a lumbar spine disability and denied service connection for a right shoulder disability and for residuals of a defective intrauterine device; the Veteran did not appeal this decision and no new and material evidence was received within one year of its issuance. 

2. Evidence submitted since the September 2001 Board decision pertained to unestablished facts regarding the incurrence of injuries in service and raised a reasonable possibility of substantiating the claims of service connection for a lumbar spine disability, a right shoulder disability, and residuals of a defective intrauterine device.


CONCLUSIONS OF LAW

1. The September 2001 Board decision denying a petition to reopen a previously denied claim of service connection for a lumbar spine disability and denying service connection for a right shoulder disability and for residuals of a defective intrauterine device is final.  38 U.S.C.A. § 7104 (West 2000), 38 C.F.R. §§ 3.104, 20.302, 20.1100 (2000); currently, 38 U.S.C.A. § 7104 (West 2002), 38 C.F.R. §§ 3.104 2012), 20.302, 20.1100 (2011).

2. Evidence received since the September 2001 Board decision which declined to reopen a previously denied claim of service connection for a lumbar spine disability and denied service connection for a right shoulder disability and for residuals of a defective intrauterine device is new and material and the claims may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

As the instant decision reopens the claims of service connection for a lumbar spine disability, a right shoulder disability, and residuals of a defective intrauterine device and remands them for further development, no further discussion of VCAA compliance of these issues is required at this time. 

Legal Standard for Reopening a Claim

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In order that the additional evidence may be considered new and material, the evidence must relate to the basis for the prior denial of that claim. 

Evidence Previously Considered

In September 2001, the Board issued a decision declining to reopen a previously denied claim of service connection for a lumbar spine disability and denying service connection in the first instance for a right shoulder disability and for the residuals of a defective intrauterine device.  At that time, the evidence of record consisted of the Veteran's service entrance and service separation examination records, the Veteran's many written statements regarding her injuries in service, her October 1988 claim for nonservice-connected pension benefits, private and VA medical treatment records for 1984 through 1988, X-rays of the lumbar spine and right shoulder, records relating to an on-the-job injury in 1984, and a report of a compensation and pension examination in April 1989.

The Veteran's written statements reported that she sustained an injury to her back carrying fully loaded foot lockers and wall lockers down three or four flight of stairs in basic training, that she suffered a dislocated shoulder during service and wore a cast in service, and that she had an intrauterine device implanted for contraceptive purposes in service, which subsequently broke and caused infections and was only partially removed while in service.  Her service separation examination in November 1974 did not reflect any current disabilities of her back, shoulders, or genitourinary system.

The post service treatment records show a history of complaints and treatment for pain in the back and shoulder, as well as abdominal pain.  These records also show at least one additional incident of injury, sustained in the course of her employment in 1984 which may be the source of her current back symptoms, and a fall in 1993 which resulted in right shoulder pain.  

The Board decision declined to reopen the previously denied claim of service connection for a lumbar spine disability, finding that no new and material evidence had been submitted.  The previous denial of service connection in August 1990 was based on the fact that there was no evidence of an injury incurred in service.

The Board decision denied service connection for a right shoulder disability based on a lack of competent evidence to show that a right shoulder disability was incurred in service.  Service connection for residuals of a defective intrauterine device was denied based on a lack of competent evidence to show that the Veteran incurred a disability in service or had a current diagnosed disability.

Evidence Newly Submitted

Evidence submitted since the September 2001 Board decision includes the Veteran's sworn testimony at the November 2012 hearing, additional VA and private treatment records showing ongoing treatment for low back and right shoulder complaints, and written statements submitted by the Veteran.

At the November 2012 hearing, the Veteran testified that she injured her back in basic training when she had to carry foot lockers and wall lockers down three flights of stairs.  She said that she was treated in service with muscle relaxers and given light duty for several weeks; her treatment continued at her two subsequent bases.  After service, she was first treated at the Roswell New Mexico VA clinic in 1976 and 1977 and later was treated at the VA medical center in Johnson City, Tennessee.

With respect to the right shoulder claim, the Veteran testified that her shoulder was injured and dislocated when she was sexually assaulted in service by a fellow service member.  She stated that the incident was reported and that she was treated for her shoulder injury, although it took three days of testing to determine that it was a dislocation.  The injury was then casted and she was placed on light duty for about three months since she could only use one arm.  She was currently receiving ongoing physical therapy treatment at VA and her arm was still weak.

The Veteran also testified that when she was in basic training at Fort McClellan, she had an intrauterine contraceptive device implanted.  The device was metal or copper and was the wrong size; at some point it broke and caused infections and pain.  She was treated in service for the infections and doctors removed a portion of the device, apparently unaware that they left a portion of it behind.  When her son was delivered in 1975 by Caesarean section, her doctor removed additional pieces of wire and told her that she had permanent scarring because of the defective device.  She reported constant complaints of pain and infection in service, which were treated with both antibiotics and oral contraception, and recurrent infections up to the present for which she was treated at VA.

Analysis

Given the basis for the previous denials, in order to support a claim for reopening, the newly submitted evidence must pertain to an incident, injury, or disease in service which could be the source of any current disability of the lumbar spine, right shoulder, or residuals of a defective intrauterine device.

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

In this instance, the Veteran's testimony constitutes competent evidence of occurrence of incidents and injuries in service and of continuity of symptomatology since service.  The credibility of her testimony is presumed for the purposes of reopening the claim under Justus v. Principi, 3 Vet. App. 510 (1992).

While the specific testimony provided by the Veteran regarding the incidents in service is similar to that previously considered in her written statements, it provides additional details that must be considered.  Specifically, she testified that she was put on light duty in service for both the lumbar spine and right shoulder injuries, and that the right shoulder injury was sustained in a sexual assault.  Not only is this evidence new and relevant to the questions on appeal, it provides information regarding a source of additional information, which may substantiate the Veteran's claim, her service personnel records.  Where she testified that that sexual assault in service was reported, it is possible that any records pertaining to this incident would also address any ongoing genitourinary symptoms or birth control devices in use.  

As the new evidence of the Veteran's testimony provides additional information regarding the in-service incidents which may be the source of the Veteran's current disabilities on appeal, it is material to the claims and addresses the element of in-service occurrence which was previously lacking.  Thus, new and material evidence which satisfies 38 C.F.R. § 3.156 has been provided and the claims will be reopened.

ORDER

New and material evidence having been received, the claim of service connection for a lumbar spine disability is reopened and, to that extent only, the appeal is granted.

New and material evidence having been received, the claim of service connection for a right shoulder disability is reopened and, to that extent only, the appeal is granted.

New and material evidence having been received, the claim of service connection for residuals of a defective intrauterine device is reopened and, to that extent only, the appeal is granted.


REMAND

The Veteran's claims of service connection, reopened above, require additional development in order to assure a full and fair adjudication.  Initially, the Board notes that the majority of the Veteran's service treatment records appear to be missing.  This imposes a heightened responsibility on VA to assist the Veteran in obtaining any records which might help to establish her claim.  The National Personnel Records Center has indicated that the Veteran's service treatment records were provided to the Nashville, Tennessee, RO in 1989.  On remand, the RO/AMC should request that the Nashville RO search their archives to determine if they possess any additional records related to the Veteran's claims, under her present legal name or by the previous legal names identified on the title page.

In addition, the Veteran testified at the November 2012 hearing that she was placed on light duty or profile for both her lumbar spine injury and her right shoulder injury.  Records of such action would be included in the Veteran's service personnel records and the complete service personnel file should be obtained from the appropriate federal records custodian.  Using the information therein regarding the dates of the Veteran's assignments at specific locations, hospital records for any treatment received at the medical facilities of the assigned bases should also be requested, as explained in greater detail in the instructions.

Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In this instance, the Veteran has provided testimony regarding the occurrence of specific injuries in service and continuity of symptomatology since service.  The Veteran is competent to provide evidence as to events and facts within her personal knowledge, including her own experiences and symptoms.  Based on the lack of service treatment records and the long period of time for which the Veteran has repeated the same description of injuries in service, the Board will afford the Veteran the benefit-of-the-doubt and order VA examinations to determine if any current disabilities are related to her military service.  

Finally, though the file lacks any clear indication that the Veteran is in receipt of Social Security Disability benefits, the record shows that she had applied for such.
VA has a responsibility to obtain any relevant records relating to the Social Security claim and award and to include and consider them in adjudicating the claim.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should request from the Social Security Administration any records relating to any claim for disability benefits filed by the Veteran, including any decision awarding or denying benefits and associated medical records.  If there are no such records, or if such records no longer exist, the RO/AMC should include documentation of a negative response in the claims file.

2. The RO/AMC should request that the Nashville RO conduct a search of its records, files, and archives, to determine if there any additional records related to the Veteran's claim, under either her current legal name or her previous legal name.  Records sought should include VA treatment records and any record of a panel examination the Veteran describes undergoing at the local VA medical center.  Any such records should be incorporated in the current claims file.

3. The RO/AMC should request from the appropriate federal records custodian a copy of the Veteran's entire service personnel record, to include medical profile notations and disciplinary records.

Using the dates and locations of assignment reflected in the service personnel records, the RO/AMC should then request from the appropriate federal records custodian any records of treatment at the hospitals at Fort McClellan, Fort Gordon, and Fort Ord specifically addressing a back injury, a shoulder injury, or abdominal/genitourinary issues.

4. If, after all due diligence, it is determined that any of the records discussed above are unavailable or further efforts to obtain them would be futile, the Veteran and her representative should be so advised in accordance with the provisions of 38 C.F.R. § 3.159(e).

5. After all additional records as enumerated above are associated with the claims file, the RO/AMC should provide the Veteran an appropriate VA examination to determine:

a)  Whether it is at least as likely as not that her current lumbar spine disability, to include herniated discs, were incurred in active service, to include carrying loaded footlockers and wall lockers down three flights of stairs with respect to the lumbar spine disability.

In addressing the lumbar spine disability, the examiner is asked to specifically comment on the significance, if any, of any service treatment records or records of profiles assigned in service, records affiliated with the 1984 injury sustained pulling a man from a hole, records affiliated with any other documented back injuries subsequent to service, and records of X-rays and other imaging and radiologic studies of the Veteran's back which are associated with the claims file.

b) Whether it is at least as likely as not that her current right shoulder disability, to include post-surgical rotator cuff impairments, was incurred in active service, to include traumatic dislocation of the right shoulder during an assault.

In addressing the right shoulder disability, the examiner is asked to specifically comment on the significance, if any, of any service treatment records or records of profiles assigned in service, records affiliated with any other injuries to the right shoulder subsequent to service including a fall in January 1993, the Veteran's rotator cuff repair surgery, and any records of X-rays and other imaging and radiologic studies of the right shoulder that are associated with the claims file.

The examiner is instructed that the Veteran is considered competent to report her symptoms and experiences and should address any specific concerns related to the Veteran's accounts of the injuries.  The examiner should provide the rationale for any opinion(s) rendered.  A copy of the claims file should be provided to the examiner for review.

6. The RO/AMC should provide the Veteran an appropriate VA gynecological examination (conducted by a female provider, if so requested by the Veteran) to determine whether it is at least as likely as not that she has any current disability resulting from the implantation of a defective intrauterine device in service.  The examiner is instructed that the Veteran is considered competent to report her symptoms and experiences and should address any specific concerns related to the Veteran's accounts of the injuries.  The examiner should address the existence and severity of any scarring or recurrent infections and any other residuals which may be the result of the device. The examiner should provide the rationale for any opinion(s) rendered.  A copy of the claims file should be provided to the examiner for review.

7. On completion of the foregoing, the claim should be adjudicated.  If any aspect of the decision remains adverse to the Veteran, then provide she and her representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2011).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


